Citation Nr: 1027810	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-26 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for prostate disorder. 

2.  Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for skin disorders on the 
legs. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

 
INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska, in 
which the benefits sought on appeal were denied.  Jurisdiction 
over the case was subsequently transferred to the Sioux Falls, 
South Dakota Regional Office (RO).

The issues of entitlement to service connection for psychiatric 
disorder and skin disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on naval ships within the brown waters of 
the Republic of Vietnam during the Vietnam Era.

2.  There is no competent medical evidence showing that the 
Veteran's currently diagnosed benign prostatic hypertrophy is 
causally related to his period of active military service, to 
include due to in-service Agent Orange exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate 
disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.   VA's Duty to Notify and Assist  
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   
 
VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  
 
Here, prior to the August 2007 RO decision in the matter, VA sent 
a letter to the Veteran in March 2007 that addressed all of the 
notice elements concerning his claim.  The letter informed the 
Veteran of what evidence is required to substantiate the claim, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  In the notice letter, VA also informed the 
Veteran how it determines the disability rating and the effective 
date for the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the VCAA duty to notify was fully satisfied as 
to the Veteran's claim. 
 
In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

It is noted that the record does not contain a complete copy of 
the Veteran's service personnel records.  VA has attempted to 
obtain any available service records, however these attempts were 
not successful.  The file contains some service personnel records 
that were recovered in the RO's reconstruction effort; however, 
this was not a complete reconstruction.  The record contains a 
January 2009 formal finding that documents the RO efforts to 
locate the records.  The RO informed the Veteran of the 
unsuccessful efforts to find his service records.  Further, the 
RO has requested that the Veteran send any pertinent records, 
including, any additional service medical documents that he might 
have in his possession. 
 
In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  

The Veteran has not been afforded a VA examination of the 
disability addressed in this portion of the decision.  The Board 
considered whether a VA compensation and pension examination for 
prostate disorder is warranted.  VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

Here, the Veteran has not met even the low threshold for 
examination in his claim.  There is absolutely no evidence of the 
Veteran's current disorder during his service, nor has the 
Veteran asserted that he first experienced symptoms associated 
with his current disorder while he was in service.  The Veteran 
stated that he did not have any prostate problems in service.  
Therefore, even the low threshold for an examination has not been 
met.  The Board concludes that the duty to assist has been 
completed and will proceed with adjudication of the Veteran's 
claim.
 
The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   
 
For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran seeks entitlement to service connection 
for prostate disorder.  A review of the record shows that the 
Veteran has been diagnosed with benign prostatic hypertrophy (or 
enlarged prostate).  He asserts that his current disorder is 
related to exposure to Agent Orange while he served in Vietnam. 

The Board concedes the Veteran's exposure to Agent Orange while 
he service in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009) 
(holding that the veteran must have set foot on the land mass of 
Vietnam, or, have been present in the inland waterways of that 
country during the statutory period (so-called "brown water" 
naval activity)).  Here, the available service personnel records 
show that the Veteran was stationed aboard naval ships in the 
waters near Vietnam, including the U.S.S. Hickman County LST-542, 
a Class Tank Landing Ship, which was used to transport equipment, 
supplies and troops to shore.  The Veteran also testified that he 
also participated in midnight patrols on 5-man river crafts and 
set foot ashore in several ports in Vietnam.  The Veteran is 
presumed to have been exposed to Agent Orange during his service.  
38 C.F.R. § 3.307(a)(6)(iii). 

The Board observes that VA regulations provide that prostate 
cancer is one of the diseases listed under 38 C.F.R. § 3.309(e), 
for which service connection may be granted on a presumptive 
basis, because of exposure to herbicide agents during service.  
Id.  VA has determined that there is no positive association 
between exposure to herbicides and any other condition for which 
it has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); 
see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 72 Fed. Reg. 
32,345-32,407 (June 12, 2007).  

Benign prostatic hypertrophy is a distinct disorder that is 
separate from prostate cancer.  The Veteran has not been 
diagnosed with prostate cancer, nor does he so allege.  Benign 
prostatic hypertrophy is not listed among the presumptive 
diseases for which service connection may be granted on the basis 
of exposure to herbicides under 38 C.F.R. § 3.309(e).  Therefore, 
service connection may not be granted for benign prostatic 
hypertrophy on the basis of the presumptive regulatory provisions 
just discussed.  

In the absence of a diagnosed disease for which the presumption 
applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and the 
Veteran's claim of service connection for benign prostatic 
hypertrophy can only be addressed on a direct service connection 
basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

First, a review of the Veteran's service treatment records shows 
they are entirely negative for complaints of, or treatment for, a 
prostate disorder during service.  Moreover, the Veteran 
testified that he did not experience any prostate problems in 
service.  See the transcript from the March 2009 Decision Review 
Officer hearing.  The first medical evidence of prostate disorder 
was not shown until 2001, which comes more than three decades 
after the Veteran's discharge from service.  

The evidentiary gap between the Veteran's active service and the 
earliest medical evidence of prostate disorder weighs heavily 
against the Veteran's claims on a direct basis.  A lengthy period 
without treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claims.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

In addition, the record lacks any medical evidence establishing a 
possible relationship between the Veteran's current disorder and 
his period of active service.  

The Board has considered the Veteran's assertion that his 
prostate disorder is related to his inservice exposure to Agent 
Orange.  Although as a lay person the Veteran is competent to 
attest to facts surrounding his claim, such as his activities 
during service, he is not competent to offer opinions that 
require medical knowledge.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  There is no indication 
in the claims folder that the Veteran has the requisite medical 
training to provide competent medical evidence on the etiology of 
his current disorder.  Notably, whether the Veteran's prostate 
disorder is etiologically related to Agent Orange exposure is a 
medical determination that requires medical expertise. While the 
Veteran may believe that this is the case, he does not have 
medical training and his statements as to medical etiology are 
simply not competent or persuasive evidence.

In short, there is no medical opinion contained in the record 
that links the Veteran's current prostate disorder to his service 
in order to support an award for service connection.  See 38 
C.F.R. § 3.303.  Given its review of the record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for benign prostatic hypertrophy on 
a direct basis.
As such, the benefit of the doubt rule is not applicable here.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The claims must be denied.


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy is denied.  


REMAND

The Veteran also seeks entitlement to service connection for 
psychiatric disorder, to include PTSD, and for service connection 
for skin disorder on the legs, to include as due to exposure to 
Agent Orange.  After a review of the claims folder, the Board 
finds that additional development is necessary prior to 
adjudication of the claims.  

In regard to the psychiatric disorder claim, the Veteran has 
testified that he first experienced symptoms while he served in 
Vietnam.  See the report of the March 2009 Decision Review 
Officer Hearing.  The Veteran testified that while he served in 
Vietnam he felt stressed or in fear of his life while performing 
midnight patrols on small river crafts on the Saigon River and he 
was attacked by the enemy with mortar and gunfire.  The Veteran 
denied seeking any mental health treatment in service, but he 
testified that he drank alcohol heavily to relieve the stress 
that he felt while in service. 

It is noted that record does not reflect a current diagnosis of 
PTSD.  The Veteran has been diagnosed with various psychiatric 
disorders, including paranoid disorder, delusional disorder, and 
schizophrenia.  

The Board acknowledges the ruling in Clemons v. West, 206 F.3d 
1401, 1403 (Fed. Cir. 2000) which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric disorders.  
As emphasized in Clemons, though a veteran may only seek service 
connection for PTSD, the veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  In 
the instant case, although a diagnosis of PTSD under all the 
provisions of DSM IV is not of record, the Veteran was diagnosed 
with other psychiatric disorder.  

Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any psychiatric disability, 
including PTSD that is etiologically related to his military 
service.  As such, the issue on appeal, which has been 
recharacterized on the title page of this decision, is being 
remanded for additional due process considerations.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). The Court has held that 
before the Board may address a matter that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.  In this case, the RO has not considered whether 
the Veteran's diagnoses for any other psychiatric disorder are 
service related.  Thus, additional development is needed. 

Turning next to the Veteran's skin disorder claim, a review of 
the record shows that a remand is needed to afford with a VA 
examination.  The Veteran has been diagnosed with dermatitis and 
hyperpigmentation on is lower extremities.  The Veteran asserts 
that his skin disorder is related to his inservice exposure to 
Agent Orange.  Additionally, the record contains a July 2008 
private medical statement, in which the physician indicates that 
there may be a connection between the Veteran's skin disorder and 
his exposure to Agent Orange.  A remand is warranted to provide 
the Veteran with a VA examination.

The RO/AMC should schedule the Veteran for a VA skin examination 
to determine the nature and etiology of any skin disorder on his 
lower extremities.  The examiner should be asked to comment on 
the July 2008 private medical statement.  Additionally, the 
examiner should comment on the Veteran's statement that he did 
not first observe his disorder until the 1990s and his assertion 
that Agent Orange remained in his body since service. 

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding pertinent medical 
treatment records.  If any identified records cannot be obtained, 
a memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why such 
attempts were not fully successful.
 
Accordingly, the case is REMANDED for the following action:

1.   Issue a corrective VCAA notice with 
regard to the issue on appeal, now 
characterized as entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, paranoid disorder, 
delusion disorder and schizophrenia.

2.  The RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding 
pertinent medical treatment records.  

If any identified records cannot be obtained, 
a memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.

3.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
for the following purpose: to determine 
whether the Veteran has (1) PTSD that is 
etiologically related to his claimed 
inservice stress; or (2) a psychiatric 
disorder other than PTSD, and, if so, then to 
ascertain whether any such diagnosed disorder 
is related to service.  For any diagnosed 
psychiatric disorder, the examiner should 
provide a medical opinion indicating whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that such 
condition is related to service.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion of 
the examiner should be performed, and all the 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  The examiner is unable to 
address any inquiry sought above, and then he 
or she should explain why. 

4.  The RO/AMC should also schedule the 
Veteran for an appropriate VA examination to 
determine the nature and etiology of his 
claimed skin disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination.  
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.

The VA examiner is asked to identify the 
nature of any skin disorder on the lower 
extremity.  The examiner should also opine as 
to whether any diagnosed disability is at 
least as likely as not, (50 percent or 
greater probability) related to the Veteran's 
service, including Agent Orange exposure.  
The examiner is asked to comment on the July 
2008 statement made by the private physician 
and the Veteran's assertion that Agent Orange 
remained in his body after service and 
festered until the 1990s when he first notice 
it.  

A complete rationale for all opinions 
provided should be given.  The examiner is 
unable to address any inquiry sought above, 
and then he or she should explain why.

4.  If any benefit sought on appeal remains 
denied, the RO/AMC must furnish to the 
Veteran and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations and affords them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


